Citation Nr: 1423591	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for neck pain.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Pertinent evidence in the paper claims file and paperless claims file in VA's electronic processing systems were reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is an indication of pertinent outstanding medical evidence from the Social Security Administration (SSA), which VA has a duty to obtain.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  The April 1, 2010, VA neurological examiner noted the Veteran was "on disability" and had not worked since a 1993 work injury to the lumbar spine.  Similarly, in a November 2009 private psychiatric evaluation, the Veteran reported being on "SSID."

Further, the April 2010 VA examiners essentially stated there was no medical evidence of such disabilities, although the Veteran and other lay witnesses have reported neck pain and headaches.  Such statements must be considered with the other evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any determinations and medical records associated with the Veteran's SSA disability benefits.  If any records cannot be obtained, notify the Veteran of the attempts and responses and further actions that will be taken regarding the appeals.

2.  Thereafter, forward the entire claims file, including a copy of this remand and all electronic records, to the April 2010 VA examiners, or another appropriate examiner if those individuals are unavailable, for an addendum opinion.  Review of the claims file should be noted.  

The examiner(s) should respond to the following:

(a)  Is the Veteran's current low back disability (with symptoms in the lower extremities) at least as likely as not (probability of 50 percent or more) incurred in or as a result of injuries in service, to include the June 1975 fall?  

Was arthritis of the lumbar spine at least as likely as not manifested to a compensable degree within one year after service?

(b)  With regard to headaches:

(i)  Has the Veteran had a headache disability at any time since 2008?  (The Veteran and lay witnesses are competent to report and diagnose simple headaches.)  

(ii)  Is any current headache disability at least as likely as not (probability of 50 percent or more) a result of the Veteran's service, to include the June 1975 fall.

Is there organic disease of the nervous system to account for any current headaches that at least as likely as not manifested to a compensable degree within one year after service?

(iii)  If there is no direct link to service, is any current headache disability at least as likely as not proximately caused OR aggravated (worsened beyond its natural progression) by service-connected disability, to include the claimed lumbar spine disability?

If aggravation is found, is there medical evidence created prior to the aggravation or at any time prior to the current level of disability that shows a baseline of headaches prior to aggravation?  

(c)  With regard to the neck:

(i)  Does the Veteran currently have a neck or cervical spine disability?  (The examiner is advised that the Veteran and lay witnesses are competent to report observable symptoms such as pain.)  

(ii)  Was any current neck pain or cervical spine disability at least as likely as not (probability of 50 percent or more) incurred as a result of the Veteran's service, to include the June 1975 fall?  

(iii)  If there is no direct link to service, is any current neck or cervical spine disability at least as likely as not proximately caused OR aggravated (worsened beyond its natural progression) by service-connected disability, to include the claimed lumbar spine disability or headaches?

If aggravation is found, is there medical evidence created prior to the aggravation or at any time prior to the current level of disability that shows a baseline of the neck or cervical disability prior to aggravation?  

(d)  With regard to mental health disability:

(i)  Was the diagnosis of personality disorder correct?

(ii)  For any current acquired psychiatric disability, is it at least as likely as not that such disability was initially manifested in service or the result of a disease or injury in service?  

(iii)  If there is no direct link to service, was any current mental health disability, to include depression, at least as likely as not proximately caused OR aggravated (worsened beyond its natural progression) by service-connected disability, to include the claimed lumbar spine disability or headaches?

If aggravation is found, is there medical evidence created prior to the aggravation or at any time prior to the current level of disability that shows a baseline of psychiatric disability prior to aggravation?  

(e)  In responding to each of the above questions, the examiner must provide a complete explanation for any opinion offered, with consideration of all pertinent lay and medical evidence.  

The Veteran's statements as to the onset and timing of symptoms cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If any requested opinion cannot be offered without speculation, the examiner should explain why the needed opinion cannot be offered and whether the inability is due to absent evidence or the limits of medical or scientific knowledge.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

